IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                            December 13, 2007
                               No. 07-30775
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk


RONALD E. COLEMAN,

                                         Petitioner-Appellant,

v.


JEFFERY TRAVIS,
Warden of Washington Correctional Institution,

                                         Respondent-Appellee.



                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                             No. 2:07-CV-452




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Ronald Coleman, Louisiana prisoner # 119449, applied for federal habeas
corpus relief, invoking 28 U.S.C. § 2241 and challenging his sentence. Before

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30775

ruling on the merits of the application, the district court issued an order constru-
ing the petition as arising under 28 U.S.C. § 2254 and transferring the case to
another section within the court. Coleman appealed to this court from the denial
of his motion for reconsideration of the order construing his petition as arising
under § 2254; he moves this court for a certificate of appealability (“COA”) to ap-
peal the ruling on this interlocutory issue.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The order de-
nying Coleman’s motion to reconsider the order construing his petition as arising
under § 2254 and transferring the case to another section of the district court is
a non-appealable interlocutory order. See 28 U.S.C. §§ 1291, 1292(a), (b); Brinar
v. Williamson, 245 F.3d 515, 516-18 (5th Cir. 2001); Thomas v. Scott, 47 F.3d
713, 714-16 (5th Cir. 1995). This court is without jurisdiction to consider Cole-
man’s request for a COA. Accordingly, the motion for a COA is denied, and the
appeal is dismissed for lack of jurisdiction.
      COA DENIED; APPEAL DISMISSED.




                                         2